 In the Matter of THE OIIIO POWER COMPANY (CANTON DIVISION)andELECTRIQ SERVICE EMPLOYEESUNION #102 (UNAFnI'LIAicaD)Case No R-4019 -DecidedJuly 13,, 1942Investigation and Certification of Representatives:stipulation foi ceitificationon consent electionMr A M Plummer,of Canton, Ohio, for the CompanyMr H K. Johns,of Canton, Ohio, for the Union.Mr M G. Ratner,of counsel to the BoaidDECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEUpon petition duly filed by the Electric Service Employees Unionx$102 (Unaffiliated), alleging that a question affecting commerce hadarisen concerning the representation of employees of The Ohio PowerCompany, herein called the Company, engaged in Canton, Ohio, inthe production and distribution of electric power, the National LaborRelations Board piovided for an appropriate hearing upon due noticeOn June 22, 1942, before a hearing was held, the Company, the Union,and the Regional Duector for the Eighth Region (Cleveland, Ohio)entered into a "STIPULATION FOR CERTIFICATION ONCONSENT ELECTION "Pursuant to the stipulation, an election by seciet ballot was con-ducted on June 26, 1942, under the direction and supervision of theRegional Director, among all clerical and office employees of theCanton Division of the Company, excluding those employees in aconfidential relationship with the management, such as private secre-taries and pay ioll clerks, and any other employees exempt under theWage and Houi law who serve in a supeivisoi y and piofessionalcapacity with the Company, to determine wliethet of not they desiredto be repiesented by Electric Seivice Emplov( es Union #102 (Un-affiliated), for the purposes of collective baiganung ' On June 29,1942, the Regional Duector issued and duly seived on the parties an42 N L R B, No 90420 THE OHIO POWER COMPANY (CANTON DIVISION),421Election Report, on the, ballot.No objections to the. conduct of theballot or the Election Report have been filed by any, of thepartiesAs tothe balloting and itsresults, the^Regional Director reported asfollows:Total' on eligibility list--------------------------------------67.Total ballots'cast-------------------------------------------51Total ballots challenged --------------------------------------1Total blank ballots--------------------------------0Total void ballots-------------------------------------------0Total valid votes counted-----------------------------------50Total votes cast for Electric Seivice Employees Union #102(unaffiliated) ---------------------------------------------49Total votes cast against Electric Service Employees Union #102(unaffiliated)---------------------------------'-----------1Upon the basis of the Stipulation,the Election Report,and theentire record in the case,the Board makes thefollowing.FINDINGS -OF FACT1.A question 'aflecting commerce has arisen conceinnig the "repre-sentation of employees of The Ohio Power Company, Canton Divi-sion,Canton, Ohio, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act2All cleiical and office employees of the Canton Division of theCompany, excluding those employees in a confidential relationshipwith the management, such as private secretaries and pay-roll clerks,and any other employees exempt under the Wage andHour law whoserve in a supervisory and professional capacity with the, Company,constitute a unit appropriate foi the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.3Electric Service Employees Union #102 (Unaffiliated) has beendesignated and selected by a majority of the employees in the aboveunit as their repi esentative for the purposes of collective bargainingand is the exclusive representative of all employees in said unit withinthe meaning of Section 9 (a) of the ActCERTIFICATION OF REPRESENTATIVESBy vntue of and pursuant to the power vested in the National LaborRelations Boaid by Section 9 (c) of the National Labor RelationsAct,IT Is HEREBY CERTIFIED that Electric Service Employees Union #102(Unaffiliated) has been designated and selected by a majority of allclerical and office employees of the Canton Division of The Ohio PowerCompany, excluding those employees in a confidential relationship 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the management, such as private secretaries and pay-roll clerks,and any other employees exempt under the Wage and Hour law whoserve in a supervisory and professional capacity with the Company,as their representative for the purposes of collective,bargaining, andthat, pursuant to Section 9 (a) of the Act, Electric Service EmployeesUnion #102 (Unaffiliated) is the exclusive representative of suchemployees for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.